The opinion of the Supreme Court sufficiently advises as to the facts of this case. After study of the argument and citations suggested by counsel we conclude that the action of the Supreme Court in affirming the trial court was correct and that its judgment should be affirmed. We wish only to point out that the question involved appears to be controlled by Pamph. L. 1925,ch. 239, now being Rev. Stat. 40:11-7, wherein it is declared:
"Any person who has or shall have, held, de facto, any office or position in the public service of any county or municipality, and who has or shall have performed the duties thereof, shall be entitled to the emoluments and compensation appropriate to such office or position for the time in fact so held and may recover therefor in any court of competent jurisdiction, notwithstanding any refusal or failure of any other person or officer."
The judgment of the Supreme Court is affirmed. *Page 136
For affirmance — THE CHANCELLOR, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, WALKER, JJ. 13.
For reversal — None.